Appellant was convicted under article 640a for wilfully deserting his wife and minor children, they being in destitute and necessitous circumstances. *Page 526 
Appellant offers no testimony tending to show any justification for the desertion of his family. The desertion is shown beyond doubt, and his only excuse for deserting them is he did not "like the manner in which her people treated him." He does not say his wife mistreated him in any way, nor state in what way her people had mistreated him. He contends that she had some supplies when he left, and his mother would have supplied her necessities. We do not think the law contemplates that a wife and children shall be left upon the charity of the mother of the man deserting his wife. The evidence will sustain the verdict, and the judgment is affirmed.
Affirmed.
[Rehearing denied June 21, 1916. — Reporter.]